Case 4:20-cv-04018 Document 72 Filed on 08/11/21 in TXSD Page 1 of 12
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 August 11, 2021
                                                                                Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        URSULA N. WILLIAMS,            § CIVIL ACTION NO.
        et al,                         § 4:20-cv-04018
                  Plaintiffs,          §
                                       §
                                       §
               vs.                     § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
        PHH MORTGAGE                   §
        CORPORATION,                   §
                 Defendant.            §

                        OPINION AND ORDER
                 GRANTING MOTION TO DISMISS IN PART
            The motion by Defendant PHH Mortgage Corporation to
       dismiss is granted in part and denied in part. Dkt 63. It is granted
       as to the claim for declaratory and injunctive relief under 28 USC
       §§ 2201 and 2202. It is denied as to the claim asserted under the
       Texas Debt Collection Act.
                1. Background
            Plaintiff Ursula N. Williams executed a standard form
       Federal Housing Administration deed of trust in January 2010 to
       purchase her home in Bryan, Texas. PHH was the original lender
       on Williams’ FHA deed of trust. Dkt 60 at ¶¶ 44–45; Dkt 60-1.
            Plaintiffs Melbourne and Barbara Poff executed an FHA
       deed of trust in August 2007 to purchase their home in Point
       Blank, Texas. Ocwen Loan Servicing LLC serviced the Poffs’
       mortgage until it transferred servicing to PHH. Dkt 60 at
       ¶¶ 44, 46; Dkt 60-2.
            The FHA deeds of trusts executed by Plaintiffs both state,
       “Lender may collect fees and charges authorized by the
       Secretary,” with the latter term referring to the Secretary of the
       United States Department of Housing and Urban Development.
Case 4:20-cv-04018 Document 72 Filed on 08/11/21 in TXSD Page 2 of 12




       Dkt 60 at ¶ 48; see Dkts 60-1 at ¶ 8, and 60-2 at ¶ 8. The deeds
       of trusts further provide, “This Security Instrument shall be
       governed by Federal law and the law of the jurisdiction in which
       the Property is located.” Dkt 60 at ¶ 49; see Dkts 60-1 at ¶ 14,
       and 60-2 at ¶ 14.
            Plaintiffs allege that each time they “made a mortgage
       payment online or over the phone, PHH collected fees of
       approximately $7.50–$19.50.” Dkt 60 at ¶ 4. They further allege
       that PHH “collected at least one Pay-to-Pay fee of at least $7.50
       from Plaintiffs,” and that Ocwen “collected at least one Pay-to-
       Pay fee of approximately $15.00” from the Poffs before
       transferring its servicing duties to PHH. Id at ¶¶ 53–54. But,
       Plaintiffs claim, it only costs PHH forty cents to process such
       transactions. Id at ¶ 52. And so they argue that such fees are
       prohibited by the Texas Debt Collection Act and the rules and
       regulations of the HUD Secretary that apply to FHA loans. Id
       at ¶¶ 13–43. But even if the fees were permissible, Plaintiffs still
       argue that “FHA rules prohibit FHA-approved mortgage lenders
       and servicers from passing on to borrowers more than the
       out-of-pocket costs for providing the service.” Id at ¶ 51.
            Plaintiffs initially brought this class action against PHH in
       the United States District Court for the District of New Jersey in
       July 2020. Dkt 1. PHH moved to dismiss pursuant to
       Rule 12(b)(6), but that motion was denied for failure to comply
       with the court’s rules. Dkts 7, 8. The action was then transferred
       to this Court in November 2020. Dkts 38, 39.
            Plaintiffs filed their operative amended complaint in
       January 2020. Dkt 60. It includes class action claims under the
       Texas Debt Collection Act and for declaratory and injunctive
       relief under 28 USC §§ 2201 and 2202. Plaintiffs seek to certify a
       “TDCA class” and an “FHA Pay-to-Pay Subclass.” Id at ¶¶ 56–
       67. By way of remedy for their TDCA claims, Plaintiffs seek “an
       injunction restraining PHH from charging Pay-to-Pay fees as well
       as actual damages.” Id at ¶ 73. Plaintiffs further seek equitable
       relief pursuant to 28 USC §§ 2201 and 2202 in the form of a
       declaration that the so-called pay-to-pay fees are prohibited by
       HUD regulations, an injunction requiring PHH to comply with




                                        2
Case 4:20-cv-04018 Document 72 Filed on 08/11/21 in TXSD Page 3 of 12




       the TDCA, disgorgement of all pay-to-pay fees collected by
       PHH, and their costs. Id at ¶¶ 76–79.
            PHH again moves to dismiss all of the class-action claims
       pursuant to Rule 12(b)(6). Dkt 63. The Court heard argument on
       the motion. Minute Entry of 04/28/2021.
                 2. Legal standard
            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires
       a plaintiff’s complaint to provide “a short and plain statement of
       the claim showing that the pleader is entitled to relief.”
       Rule 12(b)(6) allows the defendant to seek dismissal if the
       plaintiff fails “to state a claim upon which relief can be granted.”
            Read together, the Supreme Court has held that Rule 8 “does
       not require ‘detailed factual allegations,’ but it demands more
       than an unadorned, the-defendant-unlawfully-harmed-me
       accusation.” Ashcroft v Iqbal, 556 US 662, 678 (2009), quoting Bell
       Atlantic Corp v Twombly, 550 US 544, 555 (2007). To survive a
       Rule 12(b)(6) motion to dismiss, the complaint “must provide the
       plaintiff’s grounds for entitlement to relief—including factual
       allegations that when assumed to be true ‘raise a right to relief
       above the speculative level.’” Cuvillier v Taylor, 503 F3d 397, 401
       (5th Cir 2007), quoting Twombly, 550 US at 555.
            A complaint must therefore contain enough facts to state a
       claim to relief that is plausible on its face. Twombly, 550 US at 570.
       A claim has facial plausibility “when the plaintiff pleads factual
       content that allows the court to draw the reasonable inference
       that the defendant is liable for the misconduct alleged.” Iqbal,
       556 US at 678, citing Twombly, 550 US at 556. This standard on
       plausibility is “not akin to a ‘probability requirement,’ but it asks
       for more than a sheer possibility that a defendant has acted
       unlawfully.” Iqbal, 556 US at 678, quoting Twombly, 550 US at 557.
            Review on motion to dismiss under Rule 12(b)(6) is
       constrained. The reviewing court must accept all well-pleaded
       facts as true and view them in the light most favorable to the
       plaintiff. Walker v Beaumont Independent School District, 938 F3d 724,
       735 (2019). But courts “do not accept as true conclusory
       allegations, unwarranted factual inferences, or legal conclusions.”
       Gentiello v Rege, 627 F3d 540, 544 (5th Cir 2010). The court must
       also generally limit itself to the contents of the pleadings and its



                                         3
Case 4:20-cv-04018 Document 72 Filed on 08/11/21 in TXSD Page 4 of 12




       attachments. Brand Coupon Network LLC v Catalina Marketing Corp,
       748 F3d 631, 635 (5th Cir 2014).
                 3. Analysis
            The Texas Debt Collection Act is part of the Texas Finance
       Code. Its essential purpose “is to limit coercive and abusive
       behavior by all those seeking to collect debts.” Barzelis v Flagstar
       Bank, FSB, 784 F3d 971, 977 (5th Cir 2015).
            Section 392.303(a)(2) of the Texas Finance Code prohibits
       debt collectors from using unfair or unconscionable means that
       employ several enumerated practices, including that of
       “collecting or attempting to collect interest or a charge, fee, or
       expense incidental to the obligation unless the interest or
       incidental charge, fee, or expense is expressly authorized by the
       agreement creating the obligation or legally chargeable to the
       consumer.”
            This Court recently denied a Rule 12(b)(6) motion to dismiss
       a similar TDCA claim also brought by Williams against another
       mortgage loan servicing company. Williams v Lakeview Loan
       Servicing LLC, --- F Supp 3d ---, 2020 WL 7632257 (SD Tex
       2020). PHH respectfully acknowledges that opinion, while asking
       the Court to “reconsider its position for purposes of this case”
       based on authorities and arguments that the defendants in
       Lakeview didn’t present. Dkt 63 at 15.
                     a. Statute of limitations
            PHH asserts that the TDCA has a two-year statute of
       limitations that runs from the date of the alleged violation
       regardless of when the Plaintiffs discovered it. Id at 13 (citations
       omitted). PHH thus argues that the TDCA claims by Williams
       are barred because she most recently paid a convenience fee in
       January 2017 but didn’t bring action until July 2020. Id at 14,
       citing Dkt 7-15. It also argues that the Poffs made three
       convenience fee payments in 2017, so the TDCA limitations
       period for those also expired in 2019. Dkt 63 at 14, citing Dkt
       7-16. Plaintiffs respond that their claims aren’t barred because the
       TDCA “lacks an express limitations period,” so “Texas’s four-
       year residual statute of limitations applies.” Dkt 64 at 10.




                                        4
Case 4:20-cv-04018 Document 72 Filed on 08/11/21 in TXSD Page 5 of 12




             Section 16.051 of the Texas Civil Practices and Remedies
       Code provides, “Every action for which there is no express
       limitations period, except an action for the recovery of real
       property, must be brought not later than four years after the day
       the cause of action accrues.” And at least two federal district
       courts in Texas have concluded that TDCA claims brought
       without a DTPA tie-in provision are subject to a four-year statute
       of limitations. See Vine v PLS Financial Services, Inc, 2018 WL
       456031, *17. (WD Tex 2018); Roe v Totleca Enterprises, 2018 WL
       1900532, *4 (ED Tex).
             But the Fifth Circuit has held that the TDCA has a two-year
       statute of limitations. See Clark v Deutsche Bank National Trust Co,
       719 F Appx 341, 343 (5th Cir 2018, per curiam); see also Bartolowits
       v Wells Fargo Bank, NA, 731 F Appx 253, 258 (5th Cir 2018,
       per curiam) (affirming dismissal of TDCA claims on summary
       judgment “based on the TDCA’s two-year statute of
       limitations”). In doing so, it cited § 16.003 of the Texas Civil
       Practices and Remedies Code, which provides in relevant part
       that “a person must bring suit for trespass for injury to the estate
       . . . not later than two years after the day the cause of action
       accrues.” A number of federal courts have relied on this
       determination to reach the same conclusion. See Cao v BSI
       Financial Services, 2020 WL 6800331, *14–15 (SD Tex) (citations
       omitted), adopted in relevant part by Cao v BSI Financial Services,
       2020 WL 5568656 (SD Tex); Onabajo v Household Financial Corp
       III, 2018 WL 6739070, *9 (WD Tex) (citations omitted), adopted
       by 2019 WL 2565247 (WD Tex), affirmed by 795 F Appx 258
       (5th Cir 2020, per curiam); Leonard v JPMorgan Chase Bank, NA,
       2018 WL 3275443, *5 (ND Tex) (citation omitted), adopted by
       2018 WL 1180243.
             Controlling Fifth Circuit precedent will, of course, be applied
       here once the issue is ripe for determination. But a court should
       dismiss based on the statute of limitations only if that bar to relief
       appears on the face of the complaint or other appropriately
       considered materials. Garrett v Commonwealth Mortgage Corp of
       America, 938 F2d 591, 594 (5th Cir 1991). Nothing on the face of
       Plaintiffs’ complaint supports the limitations defense as
       characterized by PHH, and the documents it cites are exhibits to




                                         5
Case 4:20-cv-04018 Document 72 Filed on 08/11/21 in TXSD Page 6 of 12




       a prior motion to dismiss that was denied. See Dkt 63 at 14, citing
       Dkts 7-15, 7-16. Those documents aren’t appropriate to consider
       at this juncture. See Brand Coupon Network, 748 F3d at 635.
            The TDCA claims won’t be dismissed on limitations at
       present. But there will be immediate, expedited discovery on this
       issue, followed by summary judgment practice if determined
       supportable in good faith by PHH. A separate order will follow
       in that regard.
                      b. TDCA claim
            PHH argues that the convenience fees it charged Plaintiffs
       to use its optional payment method didn’t violate the TDCA.
       Dkt 63 at 14–24. In support of this overarching argument, PHH
       raises several sub-arguments regarding various elements of a
       TDCA claim.
            First, PHH argues that Plaintiffs can’t bring a TDCA claim
       because neither PHH nor Ocwen “collected” or “attempted to
       collect” the alleged convenience fees at issue. Dkt 63 at 15–17. A
       fee is only “collected” under the TDCA, PHH argues, “if, after it
       is initially charged but not paid, it is subsequently demanded for
       payment.” Id at 16.
            PHH supports this argument by citation to CPS Energy v
       Public Utility Commission of Texas, 537 SW3d 157, 189–90
       (Tex App—Austin 2017), revd in part on other grounds sub nom
       Time Warner Cable Texas LLC v CPS Energy, 593 SW3d 291
       (Tex 2019). The court there grappled with the different meanings
       of charge and collect under the Texas Public Utility Regulatory Act.
       The court said collect means to “to present as due and receive
       payment for.” CPS Energy, 537 SW3d at 190, citing Webster’s Third
       New International Dictionary 444 (2002). But it also acknowledged
       that collect can mean “to receive money, to get paid.” Id at 190,
       citing The Compact Oxford English Dictionary 286 (2d ed 1994). To
       distinguish charge from collect under PURA, the court cited the
       definition of debt collection under the TDCA as an example of the
       distinction that “creditors file suit to collect payment from their
       debtors, whom they have previously charged for a good or
       service.” CPS Energy, 537 SW3d at 190. The court, however,
       didn’t attempt to define either term under the TDCA and




                                        6
Case 4:20-cv-04018 Document 72 Filed on 08/11/21 in TXSD Page 7 of 12




       ultimately determined that “a duty to ‘charge’ a uniform rate
       differs from a duty to ‘collect’ a uniform rate” under PURA. Ibid.
            Reliance on CPS Energy isn’t appropriate. The court there
       presented two equally valid definitions of collect. One favors
       PHH’s position here (“to present as due and receive payment
       for”), while the other favors Plaintiffs (“to receive money, to get
       paid”). The court in no way made a definitive, one-size-fits-all
       selection applicable across all statutes, and instead cabined its
       analysis to collecting rates in the context of utilities.
            But even if collect under PURA favors the PHH position,
       nothing establishes that such meaning is automatically imputed
       to the same term under the TDCA. For instance, consider a
       different statute hypothetically prohibiting visitors to Texas
       beaches from collecting seashells? That assuredly is a different
       context carrying a different meaning than collecting a sales tax
       under a different statute. Similarly, there’s no reason to believe
       that collecting a uniform electricity rate under PURA should
       necessarily mean the same thing as collecting a debt under the
       TCDA. The United States Supreme Court instructs that when
       “ascertaining the plain meaning of the statute, the court must
       look to the particular statutory language at issue, as well as the
       language and design of the statute as a whole.” K Mart Corp v
       Cartier, 486 US 281, 291 (1988) (citations omitted). Yet PHH’s
       argument depends upon the meaning of collect remaining constant
       while the statutory contexts of its use dramatically change.
            PHH also cites a number of decisions that define collect under
       the FDCPA. Dkt 63 at 16–17, citing Duncan v Asset Recovery
       Specialists, Inc, 907 F3d 1016, 1017–18 (7th Cir 2018), Mann v
       Management Enterprises, Inc, 2005 WL 8163297, *1 (CD Ill), and
       Lewis v ACB Business Services, Inc, 911 F Supp 290, 292–93
       (SD Ohio 1996), affd, 135 F3d 389 (6th Cir 1998). But PHH
       doesn’t explain how the analysis in those cases applies to the
       TDCA. It doesn’t even cite the relevant FDCPA provisions.
       Instead, PHH merely argues that some courts have held that collect
       has a particular meaning under the FDCPA and that this Court
       should just apply that same meaning under the TDCA as if the
       statues are one and the same. But Plaintiffs here, like Williams in
       Lakeview, have sufficiently identified the exact means by which




                                       7
Case 4:20-cv-04018 Document 72 Filed on 08/11/21 in TXSD Page 8 of 12




       PHH (and Ocwen before it) collected an allegedly unauthorized fee
       incidental to their deeds of trust. See --- F Supp 3d ---, 2020 WL
       7632257 at * 2, citing Barnett v Caliber Home Loans, 2020 WL
       5494414, *3–4 (SD Tex). For example, the complaint alleges,
       “Each time Plaintiffs made a mortgage payment online or over
       the phone, PHH collected fees of approximately $7.50–$19.50.”
       Dkt 60 at ¶ 4. PHH therefore allegedly “collected at least one
       Pay-to-Pay fee of at least $7.50,” while Ocwen allegedly
       “collected at least one Pay-to-Pay fee of approximately $15.00.”
       Id at ¶ 54. And Plaintiffs allege that the fees weren’t expressly
       authorized “by HUD regulations,” their respective deeds of trust,
       or “any standard deed of trust or mortgage.” Id at ¶ 18.
            Second, PHH argues that convenience fees don’t violate
       § 392.303(a)(2) of the TDCA because they aren’t “incidental to”
       underlying loans. Dkt 63 at 17–21. This Court has previously
       addressed this exact same argument and concluded to the
       contrary. Lakeview, --- F Supp 3d ---, 2020 WL 7632257 at *3.
       PHH cites a number of cases interpreting the FDCPA to suggest
       that convenience fees aren’t incidental to the underlying
       mortgage obligation. Dkt 63 at 17–21. Such cases, PHH notes,
       define incidental to as “naturally attaching to” another thing. But
       as noted in Lakeview, every federal district court in Texas to
       consider the issue has reached the opposite conclusion as to the
       TDCA, and no Texas state court has said otherwise. Regardless,
       a better definition of incidental to is “happening by chance and
       subordinate to some other things; peripheral.” Bryan A. Garner,
       A Dictionary of Modern Legal Usage, 286 (Oxford 1987). And
       indeed, the term incidental on its own is most naturally read as
       “accompanying but not a major part of something.” Angus
       Stevenson and Christine A. Lindberg, eds, New Oxford American
       Dictionary 878 (Oxford 3d ed 2010)
             Third, PHH argues that its convenience fees are “legally
       chargeable” under Texas contract law and are also “permitted by
       state and federal statutes and regulations.” Dkt 63 at 21–24. PHH
       argues that its “optional convenience fees are chargeable under
       common-law contractual principles” and that it and Ocwen
       “entered into valid contracts with borrowers for these optional
       expedited payment services each time they were used.” Id at 22.




                                       8
Case 4:20-cv-04018 Document 72 Filed on 08/11/21 in TXSD Page 9 of 12




       This argument was also before Judge Morales in Dees v Nationstar
       Mortgage, LLC, --- F Supp 3d ---, 2020 WL 6749036 (SD Tex). He
       concluded that it “presents questions of fact that are better suited
       in a motion for summary judgment.” Id at *3 (citations omitted).
       The Court cited Dees five times in Lakeview, and it would have
       adopted its analysis as to legal chargeability as well if it had been
       raised. See --- F Supp 3d ---, 2020 WL 7632257 at *2–3. The
       reasoning in Dees will again be followed here.
            Fourth, PHH argues for dismissal under state contract law by
       noting that it “entered into a consent judgment with 49 states
       (including Texas), which implicitly recognizes that convenience
       fees are permissible.” Dkt 63 at 23, citing Dkt 63-1. But as
       Plaintiffs note, that consent judgment plainly states that the
       “servicing standards set forth in this Agreement . . . are expressly
       subject to, and shall be interpreted in accordance with . . .
       applicable federal, state, and local laws, rules, and regulations . . .
       the terms of the applicable mortgage loan documents,” and any
       servicing agreements. Dkt 63-1 at 59–60. This makes it far from
       clear how the consent judgment absolves PHH from liability here
       as a matter of law because it’s not clear that the TDCA allows it
       to collect convenience fees. Beyond this, the Texas Attorney
       General can’t change the meaning of a statute. The legislative
       power in Texas (as with the United States) is vested in a Senate
       and House of Representatives. See Tex Const Art III, § 1. This
       includes “the power to set public policy” and “the power to
       provide the details of the law, to promulgate rules and regulations
       to apply the law, and to ascertain conditions upon which existing
       laws may operate.” FM Properties Operating Co v City of Austin, 22
       SW3d 868, 873 (Tex 2000) (citations omitted). By contrast, no
       legislative power is vested in the Texas Attorney General. See Tex
       Const Art IV, § 22.
            Fifth, PHH cites the Electronic Fund Transfers Act, Truth in
       Lending Act, a Department of Veterans Affairs regulation
       regarding vendee loans, and a regulation issued by the Federal
       Trade Commission regarding the FDCPA. Dkt 63 at 23–24. It’s
       true that Texas courts “often interpret the TDCA in accordance
       with the FDCPA.” Caldwell v Freedom Mortgage Corp, 2020 WL
       4747497, *3 n 4 (ND Tex). But the two statutes and the VA




                                         9
Case 4:20-cv-04018 Document 72 Filed on 08/11/21 in TXSD Page 10 of 12




        regulation aren’t related to the FDCPA. And the latter FTC
        regulation contains specific language regarding convenience fees
        that’s conspicuously absent from the TDCA.
             Sixth, PHH also filed a notice of supplemental authority on
        the recent decision of Thomas-Lawson v Carrington Mortgage Services,
        LLC, 2021 WL 1253578 (CD Cal). Dkt 69. It cites Thomas-Lawson
        for the proposition that convenience fees are “permitted by law”
        because they are “agreed to in separate agreements in exchange
        for entirely optional payment methods.” Id at 2–3. But the
        plaintiffs there conceded that whether the defendant violated the
        FDCPA was determinative of whether it also violated the TDCA
        and a number of other state statutes. Thomas-Lawson, 2021 WL
        1253578 at *6. The decision thus gives no substantive analysis in
        that regard on a point Plaintiffs here haven’t conceded. Beyond
        this, it appears that Thomas-Lawson simply determined that pay-
        to-pay fees don’t “per se violate § 1692f(1)”—without holding that
        such fees could never violate the FDCPA (much less the TDCA)
        under some circumstances. Ibid.
             In the absence of any authority finding that the fees at issue
        here are legally chargeable under the TDCA, Plaintiffs have
        sufficiently pleaded (at this stage) that the fees PHH and Ocwen
        charged them weren’t expressly authorized by their deed of trust
        or otherwise legally chargeable. See Williams, --- F Supp 3d ---,
        2020 WL 7632257, *3, citing Dees, 2020 WL 6749036 at *3. As
        such, the TDCA claim will go forward.
                      c. Claim for declaratory and injunctive relief
             PHH also argues that Plaintiffs haven’t sufficiently pleaded a
        claim for declaratory and injunctive relief under 28 USC §§ 2201
        and 2202. Dkt 63 at 24–28. Plaintiffs argue that that they’re
        simply seeking a judicial determination that the FHA servicing
        restrictions promulgated by HUD render Defendants’ pay-to-pay
        fees not ‘legally chargeable’ to consumers with FHA-insured
        mortgages, as that term is used by the TDCA.” Dkt 64 at 22.
             Three factors must be considered when determining whether
        to decide or dismiss a declaratory-judgment action—whether the
        declaratory action is justiciable; whether the court has the
        authority to grant declaratory relief; and whether to exercise its
        discretion to decide or dismiss the action. Sherwin-Williams Co v



                                        10
Case 4:20-cv-04018 Document 72 Filed on 08/11/21 in TXSD Page 11 of 12




        Holmes County, 343 F3d 383, 387 (5th Cir 2003), citing Orix Credit
        Alliance, Inc v Wolfe, 212 F3d 891, 895 (5th Cir 2000). The first
        factor on justiciability resolves the question here.
             The Fifth Circuit has long held “that the HUD Handbook
        does not afford a private cause of action.” Law v Ocwen Loan
        Servicing, LLC, 587 F Appx 790, 794 (5th Cir 2014, per curiam),
        citing Roberts v Cameron-Brown Co, 556 F2d 356, 360–61 (5th Cir
        1977). Plaintiffs can’t simply recast their claim to enforce
        guidelines in the HUD Handbook (for which there’s no private
        right of action) as one for declaratory judgment and injunctive
        relief. See Glanville v Dupar, Inc, 727 F Supp 2d 596, 602 (SD Tex
        2010) (similar holding as to claims under Federal Insurance
        Contributions Act and Federal Unemployment Tax Act). And
        because there’s “no private cause of action, the claim for
        declaratory and injunctive relief fails as a matter of law.” Ibid.
             The claim for declaratory and injunctive relief will not go
        forward.
                   4. Potential for repleading
             A district court “should freely give leave [to amend] when
        justice so requires.” FRCP 15(a)(2). The Fifth Circuit holds that
        this “‘evinces a bias in favor of granting leave to amend.’” Carroll
        v Fort James Corp, 470 F3d 1171, 1175 (5th Cir 2006) (citation
        omitted). But the decision whether to grant leave to amend is
        within the sound discretion of the district court. Pervasive Software
        Inc v Lexware GmbH & Co KG, 688 F3d 214, 232 (5th Cir 2012)
        (citation omitted). It may be denied “when it would cause undue
        delay, be the result of bad faith, represent the repeated failure to
        cure previous amendments, create undue prejudice, or be futile.”
        Morgan v Chapman, 969 F3d 238, 248 (5th Cir), citing Smith v EMC
        Corp, 393 F3d 590, 595 (5th Cir 2004).
             Because Plaintiffs’ claim for declaratory and injunctive relief
        under 28 USC §§ 2201 and 2202 fails as a matter of law,
        amendment would be futile. Dismissal in that respect will be with
        prejudice.




                                         11
Case 4:20-cv-04018 Document 72 Filed on 08/11/21 in TXSD Page 12 of 12




                   5. Conclusion
              The motion by Defendant PHH Mortgage Corporation to
        dismiss pursuant to Rule 12(b)(6) is GRANTED IN PART and
        DENIED IN PART.
             It is GRANTED as to the claim for declaratory and injunctive
        relief under 28 USC §§ 2201 and 2202. That claim will be
        DISMISSED WITH PREJUDICE.
             It is DENIED as to the claim under the Texas Debt Collection
        Act.
             SO ORDERED.


            Signed on August 11, 2021, at Houston, Texas.


                                    Hon. Charles Eskridge
                                    United States District Judge




                                       12
